Citation Nr: 0328745	
Decision Date: 10/23/03    Archive Date: 11/03/03

DOCKET NO.  99-04 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an effective date earlier than June 30, 
1998 for a grant of service connection for post-traumatic 
stress disorder (PTSD).

2.  Determination of initial rating assignment for PTSD, 
initially rated as 70 percent disabling.

3.  Entitlement to service connection for residuals of head 
trauma, including headaches.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from October 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in December 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Paul, Minnesota, which granted service 
connection for PTSD, effective from June 30, 1998, and 
assigned an initial disability rating of 30 percent for PTSD, 
and denied (as not well grounded) entitlement to service 
connection for residuals of a claimed head trauma.  The 
veteran entered notice of disagreement with this decision in 
January 1999; in January 1999, the RO subsequently assigned 
an initial rating of 70 percent; in February 1999, the RO 
issued a statement of the case; and the veteran entered a 
substantive appeal, on a VA Form 9, which was received in 
March 1999.  In a separate rating decision in July 2000, the 
RO granted individual unemployability due to service-
connected disabilities (TDIU), finding that the veteran was 
severely impaired by his service-connected PTSD.

In September 2001, the Board remanded to the RO issues that 
included the issue of entitlement to service connection for 
residuals of head trauma, including headaches.  In a July 
2002 supplemental statement of the case, the RO addressed and 
denied (on the merits) the issue of entitlement to service 
connection for headaches as a residual 


of head trauma.  As the veteran had previously perfected an 
appeal of this issue, the RO continued to deny the claim, and 
the veteran has not otherwise withdrawn the appeal as to this 
issue, the issue of entitlement to service connection for 
residuals of head trauma, including headaches, remains on 
appeal before the Board.  This issue is also addressed below 
in the REMAND portion of this decision. 

The Board issued a decision in September 2001 that was 
subsequently vacated by a March 2003 order of the United 
States Court of Appeals for Veterans Claims (Court).  The 
Joint Motion for Remand supporting the Court's order reflects 
that the September 2001 Board decision, on the issues of 
entitlement to an effective date earlier than June 30, 1998 
for a grant of service connection for PTSD and determination 
of initial rating assignment for PTSD, was vacated and 
remanded for further notification in light of the Veterans 
Claims Assistance Act of 2000.  

In September 2001, the Board remanded to the RO additional 
issues of entitlement to service connection for degenerative 
and/or traumatic arthritis of the right knee, degenerative or 
other vertebral lumbar disease, and a stomach disorder or 
residuals of a stomach trauma.  The REMAND was for the 
purpose of additional development to assist the veteran in 
his claim, including for identification and request for 
medical records, a VA examination with medical etiology 
opinion, and for adjudication of issues on the merits.  In a 
July 2002 rating decision, the RO granted service connection 
for degenerative joint disease of the lumbosacral spine, 
service connection for degenerative joint disease of the 
right knee, and service connection for irritable bowel 
syndrome.  As service connection has been granted for these 
disabilities, these issues are no longer in appellate status 
before the Board. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 


§§ 5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100. 

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence will be obtained by VA.  See 38 U.S.C.A. § 5103(a) 
and (b) (West 2002).  Also see Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Because of the change in the law 
brought about by the VCAA, and in order to comply with the 
March 2003 Court order, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  

In the present case, the Board was found to have provided 
inadequate reasons and bases for concluding that the duty to 
assist had been met, as the veteran was not apprised in the 
September 2001 decision of what evidence not previously 
provided was necessary to substantiate the claims or who had 
the burden to obtain any missing evidence.

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Federal Circuit Court made a 


conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Federal Circuit Court found that the 
30-day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Because this case is 
being remanded for additional development or to cure a 
procedural defect, the RO must take this opportunity to 
inform the appellant that, notwithstanding the information 
previously provided, a full year is allowed to respond to a 
VCAA notice.  The veteran may waive the right to notice and 
duty to assist required by the VCAA, although the record does 
not reflect that he has done so. 

Accordingly, this matter is REMANDED to the RO for the 
following: 

1.  The RO should review the claims file and ensure 
that all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), in addition to those specified below, 
are fully complied with and satisfied.  See also 38 
C.F.R.        § 3.159 (2002).  The RO should also 
notify the veteran of what evidence is required to 
substantiate his claims of entitlement to an 
effective date earlier than June 30, 1998 for a 
grant of service connection for PTSD, for 
determination of initial disability rating for 
PTSD, and entitlement to service connection for 
residuals of head trauma that include headaches, 
what evidence, if any, the veteran is to submit, 
and what evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Any 
notice given, or action taken thereafter by the RO, 
must also comply with the holdings of Paralyzed 
Veterans of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, and any other applicable legal precedent.



2.  The RO should again review the record and 
readjudicate the issues of an effective date 
earlier than June 30, 1998 for a grant of service 
connection for PTSD, for determination of initial 
disability rating for PTSD, and entitlement to 
service connection for residuals of head trauma 
that include headaches.  The RO should consider any 
additional evidence added to the record since the 
May 2000 supplemental statement of the case (on the 
issues of entitlement to an earlier effective date 
for the grant of service connection for PTSD and 
initial disability rating for PTSD) and the July 
2002 supplemental statement of the case (on the 
issue of entitlement to service connection for 
residuals of head trauma that includes headaches).  
If the benefits sought on appeal remain denied, the 
appellant and his representative should be 
furnished a supplemental statement of the case and 
should be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board, if in order.    

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

